—Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Rohl, J.), imposed June 11,1984, upon his conviction of two counts of criminal sale of a controlled substance in the third degree, after a jury trial, the sentence being two concurrent indeterminate terms of imprisonment of 2 to 6 years.
Sentence modified, as a matter of discretion in the interest of justice, by reducing the terms of imprisonment to two concurrent indeterminate terms of imprisonment of 1 to 3 years. As so modified, sentence affirmed.
The sentence is excessive to the extent indicated herein. Mollen, P. J., Titone, Weinstein and Brown, JJ., concur.